DETAILED ACTION
Status of Claims:  
Claims 25-40 are pending.
Claims 11-24 are canceled.
Claims 25-40 are new.
This Action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed Nov. 19, 2020 has been entered.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the (non-)Final Office Action mailed May 19, 2020.

Response to Arguments
Applicant's arguments filed Nov. 19, 2020 have been fully considered but they are not persuasive. Applicant argues that all modes of Ashton require the use of a sealed engagement of both ends of the pipe which runs through the Ashton device, and thus Ashton teaches away from a modification by Beck so the claimed invention is not taught; such a modification would render the Ashton device unfit for its stated purpose; and as a result, there can be no reasonable expectation of success of the Ashton and Beck combination.  These arguments are not persuasive because, unlike the configuration of the other embodiments of Ashton (see, for example, Fig. 3, 6, 8 and 10-11), Ashton discloses that the embodiment of Fig. 4-5 is a non-intrusive add-on device (see col. 4, lines 47-48) which .

Claim Objections
Claims 25-26 and 37-39 are objected to because of the following informalities:  
Regarding claim 25, the phrase “said first planar component” in line 2 should be –said first housing component--; the phrase “formed by gap” in line 22 should be –formed by a gap--.
Regarding claim 26, the phrase “a first position on a first side of an exterior surface of a pipe” in lines 3-4 should be –said first position on said first side of said exterior surface of said pipe--; the phrase “a second position” in line 5 should be –said second position--.
Regarding claim 37, the phrase “said second housing” in line 5 should be –said second housing component--; the phrase “having second sidewall” in lines 5-6 should be –having said second sidewall--.
Regarding claim 38, the phrase “said second housing” in line 5 should be –said second housing component--; the phrase “having second sidewall” in lines 5-6 should be –having said second sidewall--.
Regarding claim 39, the phrase “said second housing” in line 5 should be –said second housing component--; the phrase “having second sidewall” in lines 5-6 should be –having said second sidewall--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 31 recites the limitations "said first sidewall" in line 3 and “said second sidewall” in line 5.  There is insufficient antecedent basis for these limitations in the claim because claim 27, upon which claim 31 is indicated to depend, does not have any recitation of such structures. For the purposes of examination, claim 31 shall be interpreted to depend from claim 28 which discloses a first sidewall and a second sidewall.

Claim 32 recites the limitations "said first sidewall" in line 3 and “said second sidewall” in line 5.  There is insufficient antecedent basis for these limitations in the claim because claim 20, upon which claim 31 is indicated to depend, has been cancelled. For the purposes of examination, claim 32 shall be interpreted to depend from claim 29 which discloses a first sidewall and a second sidewall.

Claim 35 recites the limitations "said first pair of tabs" in lines 7-8 and “said second pair of tabs” in lines 13-14.  According to the claim dependency noted above for claim 31, there is insufficient antecedent basis for these limitations in the claim because claim 31, upon which claim 35 is indicated to depend, does not have any recitation of such structures. 

Regarding claim 3, the claim is rejected for being indefinite because it depends from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 25 and 28 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Ashton (US 5,348,050 A).

Regarding claim 25, per the interpretations noted above, Ashton teaches a water conditioner apparatus (a magnetic fluid treatment device 30; fluid includes water and wastewater) (see Fig. 4-5; col. 2, lines 7-8, 11-13, 16-17 and 35-37), comprising: 
a first housing component, said first planar component having a first planar surface; 
a second housing component, said second housing component formed by a planar member having a first planar side surface opposite a second planar side surface (a pair of housing members 32; 
a housing, said housing having an engaged configuration, said engaged configuration formed by a coupling of said first housing component while positioned in a first position on a first side of an exterior surface of a pipe, to said second housing component while concurrently positioned in a second position, on a second side of said exterior surface of said pipe, which is opposite said first side thereof (see Fig. 4-5); 
said housing in said engaged configuration, having a first magnet positioned in-between said first planar surface and said second planar side surface; 
said housing in said engaged configuration having a second magnet positioned in-between said first planar surface and said second planar side surface (magnets 38, 40); 
said housing in said engaged configuration having a passage extending from a first end of said housing to a second end of said housing, said passage formed by gap defined by an area in- between said first planar surface and said second planar side surface and said first magnet and said second magnet (the space which is occupied by the conduit 42) (see Fig. 4); and 
said passage surrounding said exterior surface of said pipe and forming a pathway for communication of said pipe through said housing, whereby said first housing component is positionable to said first position and said second housing component is separably positionable to said second position (Fig. 4 is a cross sectional view of a non-intrusive add-on magnetic fluid treatment device) (see col. 4, lines 47-48), whereupon said first housing component and said second housing component are coupled to form said housing which imparts a magnetic field to said passage and said pipe communicating therethrough (induce a magnetic field into the fluid path of a conduit) (see col. 1, lines 6-7).

Regarding claim 28, Ashton teaches the water conditioner apparatus of claim 25 additionally comprising: 
a first sidewall extending along a first side edge of said housing between said first end of said housing and said second end of said housing; and 
a second sidewall extending along a second side edge of said housing opposite said first side edge thereof, said second sidewall extending between said first end of said housing and said second end of said housing (a side of the housing member 32 which is in contact with a magnet 38 and an opposing side of the housing member 32 which is in contact with a magnet 38) (see Ashton, Fig. 4-5).

Claims 25, 28 and 31 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Weisenbarger et al. (.

Regarding claim 25, Weisenbarger teaches a water conditioner apparatus (see Fig. 5 and 10) comprising:
a first housing component, said first planar component having a first planar surface; 
a second housing component, said second housing component formed by a planar member having a first planar side surface opposite a second planar side surface (a clamp member 22 for an upper magnetic unit 12 and a clamp member 22 for a lower magnetic unit 14) (see Fig. 5 and 10); 
a housing, said housing having an engaged configuration, said engaged configuration formed by a coupling of said first housing component while positioned in a first position on a first side of an exterior surface of a pipe, to said second housing component while concurrently positioned in a second position, on a second side of said exterior surface of said pipe, which is opposite said first side thereof (see Fig. 5 and 10); 

said housing in said engaged configuration having a second magnet positioned in-between said first planar surface and said second planar side surface (magnetic units 12 and 14); 
said housing in said engaged configuration having a passage extending from a first end of said housing to a second end of said housing, said passage formed by gap defined by an area in- between said first planar surface and said second planar side surface and said first magnet and said second magnet (see Fig. 5 and 10; col. 2, lines 32-51); and 
said passage surrounding said exterior surface of said pipe and forming a pathway for communication of said pipe through said housing, whereby said first housing component is positionable to said first position and said second housing component is separably positionable to said second position, whereupon said first housing component and said second housing component are coupled to form said housing which imparts a magnetic field to said passage and said pipe communicating therethrough (see magnetic flux path of Fig. 5 and 10; bolts with wing nuts 24 to install the magnetic fluid conditioner on fluid transmitting conduits 16) (see col. 2, lines 47-57);

Regarding claim 28, Weisenbarger teaches the water conditioner apparatus of claim 25 additionally comprising: 
a first sidewall extending along a first side edge of said housing between said first end of said housing and said second end of said housing; and 
a second sidewall extending along a second side edge of said housing opposite said first side edge thereof, said second sidewall extending between said first end of said housing and said second end of said housing (any two of the four legs of the U-clamps 22) (see Weisenbarger, Fig. 5 and 10); 

Regarding claim 31, per the claim dependency interpretation noted above, Weisenbarger teaches the water conditioner apparatus of claim 28 additionally comprising:
said first sidewall extending from a first end thereof engaged to said first planar surface to a distal end thereof; and 
said second sidewall extending from a first end thereof engaged to said first planar surface, to a distal end thereof (the two legs of either of the U-clamps 22) (see Weisenbarger, Fig. 5 and 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 26-27 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ashton (US 5,348,050 A) as applied to claim 25 above, and further in view of Beck (US 4,601,823).

Regarding claim 26, Ashton teaches the water conditioner apparatus of claim 25.
Ashton does not explicitly teach wherein the coupling of said first housing component while positioned in a first position on a first side of an exterior surface of a pipe, to said second housing component while concurrently positioned in a second position to form said housing, comprises: a first pair of tabs, each of said first pair of tabs extending from opposite ends of said first housing component, each of said first pair of tabs being in an alignment with a central area of said passage; a second pair of tabs, each of said second pair of tabs extending from opposite ends of said second housing component, each of said second pair of tabs being in an alignment with said central area of said passage; a first compressive connector encircling around a first of said first pair of tabs extending from said first end of said housing and a first of said second pair of tabs extending from said first end of said housing, and forming a first compressive engagement of said first of said first pair of tabs and said first of said second pair of tabs, with said exterior surface of said pipe; a second compressive connector encircling around a second of said first pair of tabs extending from said second end of said housing and a second of said second pair of tabs extending from said second end of said housing, and forming a second compressive engagement of said second of said first pair of tabs and said second of said second pair of tabs, with said exterior surface of said pipe.

It would have been obvious to one of ordinary skill in the art to modify the housing of Ashton to include a first tab, a second tab and a first compressive connector centrally aligned with the passage for compressive engagement as taught by Beck because such an arrangement of parts maintains the apparatus in position on the pipe (see Beck, col. 2, lines 18-20; col. 3, lines 41-43), and to duplicate the tabs 50, 52 and the clamp of Beck on the opposing end of the Ashton housing in the same alignment and compressive engagement as taught by Beck because "a mere duplication of parts has no patentable 

Regarding claim 27, Ashton, as modified by Beck, teaches the water conditioner apparatus of claim 26 additionally comprising: 
said first compressive engagement opposite said second compressive engagement positioning said exterior surface of said pipe in a centered position within said passage (the tabs and clamp of Beck appear to be intended to centrally position the pipe in Fig. 2) with said exterior surface equidistantly positioned from both said first magnet and said second magnet for a length of said passage between said first end of said housing and said second end of said housing (the pipe 42 of Ashton appears to be centrally positioned in Fig. 4, and the exterior surface of the pipe 42 appears to be equidistantly positioned from the magnets 38, 40); and said centered position of said exterior surface of said pipe maximizing a communication of said magnetic field from said first magnet and said second magnet, to said pipe and any water running therethrough (the claimed function is presumed to be inherent because the prior art teaches the centered position of the pipe relative to the magnets and passage).

Regarding claim 29, Ashton, as modified by Beck, teaches the water conditioner apparatus of claim 26 additionally comprising: 
a first sidewall extending along a first side edge of said housing between said first end of said housing and said second end of said housing; and 
a second sidewall extending along a second side edge of said housing opposite said first side edge thereof, said second sidewall extending between said first end of said housing and said second end 

Regarding claim 30, Ashton, as modified by Beck, teaches the water conditioner apparatus of claim 27 additionally comprising: 
a first sidewall extending along a first side edge of said housing between said first end of said housing and said second end of said housing; and 
a second sidewall extending along a second side edge of said housing opposite said first side edge thereof, said second sidewall extending between said first end of said housing and said second end of said housing (a side of the housing member 32 which is in contact with a magnet 38 and an opposing side of the housing member 32 which is in contact with a magnet 38) (see Ashton, Fig. 4-5).

Regarding claim 33, Ashton, as modified by Beck, teaches the water conditioner apparatus of claim 26 additionally comprising:
a first support member, said first support member extending through said passage to a first pair of opposing distal ends (the part of tab 50 which is within passage 12 and which is attached to magnet 22) (see Beck, Fig. 1 and col. 3, lines 35-38) ; 
said first pair of opposing distal ends forming said first pair of tabs (as modified above for claim 26, the first pair of Beck’s tabs 50); 
a second support member, said second support member extending through said passage to a second pair of opposing distal ends (the part of tab 52 which is attached to magnet 34 of key magnet body 30) (see Beck, Fig. 1 and col. 3, lines 35-38); 
said second pair of opposing distal ends forming said second pair of tabs (as modified above for claim 26, the second pair of Beck’s tabs 52).

It would have been obvious to one of ordinary skill in the art to try engaging the first and second support members respectively with the first and second planar surfaces because the finite number of potential options for where the first and second pair of tabs will engage the housing to the piping (attaching the tabs 50, 52 of Beck to a conduit-facing surface of Ashton’s magnets 38, 40 or to a conduit-facing, magnet-free surface of Ashton’s housing member 32, where “engaging” is broadly interpreted to mean connecting to) can be pursued with a reasonable expectation of success to hold the housing in a compressive contact with the water pipe.  (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1390 (2007))  Thus, Ashton, as modified by Beck, teaches said first support member and said second support member each forming a respective spacer in-between said exterior surface of said pipe and said first planar surface or in-between said exterior surface of said pipe and said first planar side surface; and said first non-magnetic spacer and said second non-magnetic spacer forming opposing structures within said passage which redirect said magnetic field communicating therewith, toward said pipe.
Ashton, as previously modified by Beck, does not explicitly teach that the first and second support members are formed of non-magnetic material, to form spacers which are non-magnetic.
Beck further teaches support members which are formed of non-magnetic material, each forming a respective non-magnetic spacer (the support frames 60 may be made of non-ferrous metal) (see Beck, col. 3, lines 46-47).
It would have been obvious to one of ordinary skill in the art to modify the tabs 50, 52 of Ashton, as previously modified by Beck, to be non-ferrous metal as further taught by Beck because such a material is known in the art for support elements within the housing of a water conditioner apparatus.

Regarding claim 34, Ashton, as modified by Beck, teaches the water conditioner apparatus of claim 27 additionally comprising:
a first support member, said first support member extending through said passage to a first pair of opposing distal ends (the part of tab 50 which is within passage 12 and which is attached to magnet 22) (see Beck, Fig. 1 and col. 3, lines 35-38) ; 
said first pair of opposing distal ends forming said first pair of tabs (as modified above for claim 26, the first pair of Beck’s tabs 50); 
a second support member, said second support member extending through said passage to a second pair of opposing distal ends (the part of tab 52 which is attached to magnet 34 of key magnet body 30) (see Beck, Fig. 1 and col. 3, lines 35-38); 
said second pair of opposing distal ends forming said second pair of tabs (as modified above for claim 26, the second pair of Beck’s tabs 52).
Ashton, as modified by Beck, does not explicitly teach that the first support member is engaged to said first planar surface and the second support member is engaged to said second planar surface.
It would have been obvious to one of ordinary skill in the art to try engaging the first and second support members respectively with the first and second planar surfaces because the finite number of potential options for where the first and second pair of tabs will engage the housing to the piping (attaching the tabs 50, 52 of Beck to a conduit-facing surface of Ashton’s magnets 38, 40 or to a conduit-facing, magnet-free surface of Ashton’s housing member 32, where “engaging” is broadly interpreted to mean connecting to) can be pursued with a reasonable expectation of success to hold the housing in a compressive contact with the water pipe.  (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1390 (2007))  Thus, Ashton, as modified by Beck, teaches said first support member and said second support member each forming a respective spacer in-between said exterior surface of said pipe and said first planar surface or in-between said exterior surface of said pipe and said first planar 
Ashton, as previously modified by Beck, does not explicitly teach that the first and second support members are formed of non-magnetic material, to form spacers which are non-magnetic.
Beck further teaches support members which are formed of non-magnetic material, each forming a respective non-magnetic spacer (the support frames 60 may be made of non-ferrous metal) (see Beck, col. 3, lines 46-47).
It would have been obvious to one of ordinary skill in the art to modify the tabs 50, 52 of Ashton, as previously modified by Beck, to be non-ferrous metal as further taught by Beck because such a material is known in the art for support elements within the housing of a water conditioner apparatus.

Regarding claim 38, Ashton, as modified by Beck, teaches the water conditioner apparatus of claim 29 additionally comprising: 
said first housing component having said first sidewall extending therefrom (a side of housing member 32 which is in contact with a magnet 38); and said second housing having second sidewall extending therefrom (a side of housing member 32 which is in contact with a magnet 40) (see Ashton, Fig. 4-5).
Ashton, as modified by Beck, does not explicitly teach said first housing component being L-shaped; and said second housing being L-shaped.
However, absent a showing of new or unexpected results, changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious (see MPEP § 2144.04 (IV)(B)).

Regarding claim 39, Ashton, as modified by Beck, teaches the water conditioner apparatus of claim 30 additionally comprising: 
said first housing component having said first sidewall extending therefrom (a side of housing member 32 which is in contact with a magnet 38); and said second housing having second sidewall extending therefrom (a side of housing member 32 which is in contact with a magnet 40) (see Ashton, Fig. 4-5).
Ashton, as modified by Beck, does not explicitly teach said first housing component being L-shaped; and said second housing being L-shaped.
However, absent a showing of new or unexpected results, changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious (see MPEP § 2144.04 (IV)(B)).

Per the claim dependency interpretation noted above, claims 26 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weis as applied to claim 25 above, and further in view of Beck (US 4,601,823).

Regarding claim 26, Weisenbarger teaches the water conditioner apparatus of claim 25.
Weisenbarger does not explicitly teach wherein the coupling of said first housing component while positioned in a first position on a first side of an exterior surface of a pipe, to said second housing component while concurrently positioned in a second position to form said housing, comprises: a first pair of tabs, each of said first pair of tabs extending from opposite ends of said first housing component, each of said first pair of tabs being in an alignment with a central area of said passage; a second pair of tabs, each of said second pair of tabs extending from opposite ends of said second housing component, each of said second pair of tabs being in an alignment with said central area of said passage; a first compressive connector encircling around a first of said first pair of tabs extending from said first end of 
Per the interpretations noted above, Beck teaches a water conditioner apparatus (see Fig. 1-2), comprising a first housing component; a second housing component; a housing, said housing having an engaged configuration, said engaged configuration formed by a coupling of said first housing component while positioned in a first position on a first side of an exterior surface of a pipe, to said second housing component while concurrently positioned in a second position, on a second side of said exterior surface of said pipe, which is opposite said first side thereof; said housing in said engaged configuration having a passage extending from a first end of said housing to a second end of said housing, said passage formed by a gap defined by an area in between the first and second housing components; wherein the coupling of said first housing component while positioned in the first position on the first side of the exterior surface of the pipe, to said second housing component while concurrently positioned in the second position to form said housing, comprises: a first tab extending from said first end or said second end of said first housing component, said first tab being in an alignment with a central area of said passage; a second tab extending from said first end or said second end of said second housing component, said second tab being in an alignment with said central area of said passage; a first compressive connector encircling around said first tab extending from said first end of said housing and said second tab extending from said first end of said housing, and forming a first compressive engagement of said first 
It would have been obvious to one of ordinary skill in the art to modify the housing of Weisenbarger to include a first tab, a second tab and a first compressive connector centrally aligned with the passage for compressive engagement as taught by Beck because such an arrangement of parts maintains the apparatus in position on the pipe (see Beck, col. 2, lines 18-20; col. 3, lines 41-43), and to duplicate the tabs 50, 52 and the clamp of Beck on the opposing end of the Weisenbarger housing in the same alignment and compressive engagement as taught by Beck because "a mere duplication of parts has no patentable significance unless a new and unexpected result is produced" (see MPEP § 2144.04 (Vl)(B)). Thus, Weisenbarger, as modified by Beck, teaches each of said first pair of tabs extending from opposite ends of said first housing component and each of said second pair of tabs extending from opposite ends of said second housing component.

Regarding claim 29, Weisenbarger, as modified by Beck, teaches the water conditioner apparatus of claim 26 additionally comprising: 
a first sidewall extending along a first side edge of said housing between said first end of said housing and said second end of said housing; and 
a second sidewall extending along a second side edge of said housing opposite said first side edge thereof, said second sidewall extending between said first end of said housing and said second end of said housing (any two of the four legs of the U-clamps 22) (see Weisenbarger, Fig. 5 and 10).

Regarding claim 32, per the claim dependency interpretation noted above, Weisenbarger as modified by Beck, teaches the water conditioner apparatus of claim 29 additionally comprising:

said second sidewall extending from a first end thereof engaged to said first planar surface, to a distal end thereof (the two legs of either of the U-clamps 22) (see Weisenbarger, Fig. 5 and 10).

Regarding claim 36, Weisenbarger as modified by Beck, teaches the water conditioner apparatus of claim 32 additionally comprising:
a first support member, said first support member extending through said passage to a first pair of opposing distal ends (the part of tab 50 which is within passage 12 and which is attached to magnet 22) (see Beck, Fig. 1 and col. 3, lines 35-38); 
said first pair of opposing distal ends forming said first pair of tabs (as modified above for claim 26, the first pair of Beck’s tabs 50); 
a second support member, said second support member extending through said passage to a second pair of opposing distal ends (the part of tab 52 which is attached to magnet 34 of key magnet body 30) (see Beck, Fig. 1 and col. 3, lines 35-38); 
said second pair of opposing distal ends forming said second pair of tabs (as modified above for claim 26, the second pair of Beck’s tabs 52).
Weisenbarger, as modified by Beck, does not explicitly teach that the first support member is engaged to said first planar surface and the second support member is engaged to said second planar surface.
It would have been obvious to one of ordinary skill in the art to try engaging the first and second support members respectively with the first and second planar surfaces because the finite number of potential options for where the first and second pair of tabs will engage the housing to the piping (attaching the tabs 50, 52 of Beck respectively to any one of the 3 sides of the Weisenbarger clamp 
Weisenbarger, as previously modified by Beck, does not explicitly teach that the first and second support members are formed of non-magnetic material, to form spacers which are non-magnetic.
Beck further teaches support members which are formed of non-magnetic material, each forming a respective non-magnetic spacer (the support frames 60 may be made of non-ferrous metal) (see Beck, col. 3, lines 46-47).
It would have been obvious to one of ordinary skill in the art to modify the tabs 50, 52 of Weisenbarger, as previously modified by Beck, to be non-ferrous metal as further taught by Beck because such a material is known in the art for support elements within the housing of a water conditioner apparatus.

Per the claim dependency interpretation noted above, claim  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weis as applied to claims 2 above, and further in view of Beck (US 4,601,823).

Regarding claim 35, Weisenbarger teaches the water conditioner apparatus of claim 31.

Beck teaches a water conditioner apparatus (see Fig. 1-2), comprising a first housing component; a second housing component; a housing, said housing having an engaged configuration, said engaged configuration formed by a coupling of said first housing component while positioned in a first position on a first side of an exterior surface of a pipe, to said second housing component while concurrently positioned in a second position, on a second side of said exterior surface of said pipe, which is opposite said first side thereof; said housing in said engaged configuration having a passage extending from a first end of said housing to a second end of said housing, said passage formed by a gap defined by an area in between the first and second housing components; a first support member, said first support member extending through said passage to a first distal end (the part of tab 50 which is within passage 12 and which is attached to magnet 22) (see Fig. 1 and col. 3, lines 35-38); said first distal end forming a first tab (the tab 50); a second support member, said second support member extending through said passage to a second distal end (the part of tab 52 which is attached to magnet 34 of key 
Beck does not explicitly teach the first tab being one of a first pair of tabs such that the first distal end is one of a first pair of opposing distal ends; and the second tab being one of a second pair of tabs such that the second distal end is one of a second pair of opposing distal ends.  However, "a mere duplication of parts has no patentable significance unless a new and unexpected result is produced" (see MPEP § 2144.04 (VI)(B)) and thus it would have been obvious to one of ordinary skill in the art to duplicate the tabs 50, 52 of Beck on the other end of the housing.
It would have been obvious to one of ordinary skill in the art to modify the housing of Weisenbarger to include a first pair of tabs, a second pair of tabs and first and second compressive connectors configured to form a compressive engagement with a pipe and positioned as taught by Beck because such an arrangement of parts maintains the apparatus in position on the pipe (see Beck, col. 2, lines 18-20; col. 3, lines 41-43).
Weisenbarger, as modified by Beck, does not explicitly teach that the first support member is engaged to said first planar surface and the second support member is engaged to said second planar surface.
It would have been obvious to one of ordinary skill in the art to try engaging the first and second support members respectively with the first and second planar surfaces because the finite number of potential options for where the first and second pair of tabs will engage the housing to the piping  (attaching the tabs 50, 52 of Beck respectively to any one of the 3 sides of the Weisenbarger clamp members 22 or to a surface of the conduit-facing magnets, where “engaging” is broadly interpreted to mean connecting to) can be pursued with a reasonable expectation of success to hold the housing in a compressive contact with the water pipe.  (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1390 (2007))  Thus, Weisenbarger, as modified by Beck, teaches said first support member 
Weisenbarger, as previously modified by Beck, does not explicitly teach that the first and second support members are formed of non-magnetic material, to form spacers which are non-magnetic.
Beck further teaches support members which are formed of non-magnetic material, each forming a respective non-magnetic spacer (the support frames 60 may be made of non-ferrous metal) (see Beck, col. 3, lines 46-47).
It would have been obvious to one of ordinary skill in the art to modify the tabs 50, 52 of Weisenbarger, as previously modified by Beck, to be non-ferrous metal as further taught by Beck because such a material is known in the art for support elements within the housing of a water conditioner apparatus.

Claim  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ashton (US 5,348,050 A) as applied to claims 2.

Regarding claim 37, Ashton teaches the water conditioner apparatus of claim 28 additionally comprising: 
said first housing component having said first sidewall extending therefrom (a side of housing member 32 which is in contact with a magnet 38); and said second housing having second sidewall extending therefrom (a side of housing member 32 which is in contact with a magnet 40) (see Ashton, Fig. 4-5).

However, absent a showing of new or unexpected results, changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious (see MPEP § 2144.04 (IV)(B)).

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weisenbarger et al. (US 4,711,271 A) as applied to claims 2 above, and further in view of Sisemore (US 7,678,270.

Regarding claim 40, Weisenbarger, as modified by Beck, teaches the water conditioner apparatus of claim 36.
Weisenbarger, as modified by Beck, does not explicitly teach wherein said non-magnetic material is stainless steel.
Sisemore teaches a water conditioner apparatus (device to magnetically treat potable water) (see col. 2, lines 9-10 and col. 1, line 49) comprising a support member formed of stainless steel (frame 24 fabricated of non-ferrous stainless steel) (see col. 4, lines 53-54).
It would have been obvious to one of ordinary skill in the art to modify the first and second support members of Weisenbarger, as modified by Beck, (tabs 50, 52 of Beck) to be stainless steel as taught by Sisemore because the non-ferrous stainless steel allows full transmission of the magnetic field to the conduit (see Sisemore, col. 4, lines 62-64), and it is also the goal of Weisenbarger to improve
magnetic field transmission (increasing the magnetic effectiveness; providing a more effective flux path) (see Weisenbarger, col. 1, lines 34-35 and 38-39).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578.  The examiner can normally be reached on M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        March 5, 2021